Citation Nr: 0019039	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





INTRODUCTION

The appellant served on active duty from December 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant, who was born in October 1925, has been 
rated totally disabled for pension purposes since 1984.  His 
disabilities include arteriosclerotic heart disease, status 
post myocardial infarction with atrial fibrillation; chronic 
obstructive pulmonary disease; and, expressive aphasia 
secondary to cerebrovascular accident.

2.  He is not bedridden, however, and he is able to dress and 
undress himself, keep himself clean, feed himself, and attend 
to the wants of nature without the care and assistance of 
another person on a regular basis.

3.  However, he is substantially confined to his home by 
reason of disabilities which are reasonably certain will 
remain throughout his lifetime.


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension benefits 
based on the need for regular aid and attendance have not 
been met.  38 U.S.C.A. §§ 1502(b), 1521 (West 1991); 38 
C.F.R. §§ 3.351, 3.352 (1999).

2.  The requirements for special monthly pension benefits 
based on account of being housebound have been met.  38 
U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. 
§ 3.351(d)(2) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Special monthly pension benefits are payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1521(d), (e) 
(West 1991); 38 C.F.R. § 3.351(a)(1) (1999).  A veteran is in 
need of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the veteran 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) (1999).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims has held that it is logical to 
infer there is a threshold requirement that "at least one of 
the enumerated factors be present."  Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

Special monthly pension also is payable where the veteran has 
a single permanent disability rated as 100 percent and, (1) 
he or she has additional disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the permanent disability rated as 100 percent disabling 
and involving different anatomical segments or bodily 
systems, or (2) he or she is permanently housebound by reason 
of disability or disabilities.  This requirement is met when 
the veteran is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d)(1), (2).

In this case, contentions have been advanced to the effect 
that the veteran is in need of regular aid and attendance 
and/or is housebound.  It is alleged that he cannot manage on 
his own or take care of his personal needs and, that in 
general, he is in need of assistance from his daughter nearly 
all the time to manage his medications and adequately care 
for himself.

After a review of the record, the Board concludes that a 
preponderance of the relevant and probative evidence in this 
case is against the claim of entitlement to an increased rate 
of pension benefits due to the need for regular aid and 
attendance.  Although the Board recognizes that he suffers 
from heart disease and residuals of his 1984 cerebrovascular 
accident now manifested by expressive aphasia, as shown on 
three aid and attendance ("A & A") examinations conducted 
between February 1998 and February 2000, the criteria for 
granting special monthly pension benefits for regular aid and 
attendance are quite specific.  The medical findings reported 
on the aforementioned A & A examinations do not reflect the 
examiners' opinions that he is bedridden or that he is unable 
to take care of his personal needs (dressing, bathing, going 
to the bathroom, eating) on a regular basis.  No other 
medical evidence in the file contraindicates the findings 
made on these examinations as to the specific question of 
bedridden status or regular aid and attendance for personal 
needs.  However, the recent A & A examination of February 
2000 indicates that he at times needed someone to stay with 
him to assist him in avoiding hazards/dangers of daily living 
and that he needs assistance in monitoring and administering 
his medications.  There is also of record a recent statement 
from the appellant dated in January 2000 relating how his 
daughter checked in on him daily to help take care of him.  
He added that he sometimes stayed at her house when his 
condition worsened and that he sometimes wanders off into the 
neighborhood, requiring his daughter to come find him and 
bring him back home.  The balance of the evidence supports a 
finding that his daughter is his primary caregiver and that 
she assists him in the manner he claims.

Likewise, the medical evidence reported on the A & A 
examinations does not establish that he requires the frequent 
need of adjustment of a special prosthetic or orthopedic 
appliance which by reason of his disabilities cannot be done 
without the aid of another.  Additionally, it is not shown 
that he has a mental or physical impairment which requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  Again, as 
noted above, the pertinent medical evidence shows only that 
he sometimes needs assistance in this manner.  Moreover, the 
appellant has not contended or demonstrated that he has a 
visual impairment or that he is a patient living in a nursing 
home.

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  The appellant's disabilities do not debilitate him 
to the extent that he requires the regular aid and attendance 
of another person as specified by the criteria in 38 C.F.R. 
§§ 3.351(b), (c), 3.352(a).  Accordingly, the appellant does 
not qualify for special monthly pension based the need for 
regular aid and attendance.

However, in this case, the Board finds that given his age and 
disabilities, he is essentially housebound.  It appears from 
the facts presented that while he is able to ambulate on his 
own, the overall decline in his physical well-being that is 
apparent from the medical evidence of record has rendered him 
unable to leave his home alone.  It is shown that he goes to 
his daughter's house on occasion, but it appears that he does 
so only under her direct control and supervision; otherwise, 
without her involvement, he is housebound.  The Board notes 
the A & A examination reports essentially reflect that his 
disabilities are progressive and not subject to any real 
improvement.  Thus, resolving all reasonable doubt in his 
favor, see 38 C.F.R. § 3.102, the Board concludes that the 
appellant's disabilities debilitate him to the extent that he 
is housebound as specified by the criteria in 38 C.F.R. 
§ 3.351(f).  Accordingly, the appellant qualifies for special 
monthly pension on account of being housebound.


ORDER

The appeal is allowed for special monthly pension benefits on 
account of being housebound, but is denied based on the need 
for regular aid and attendance.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

